Citation Nr: 1400450	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are residuals of cold injury to the right and left lower extremities, each separately rated as 30 percent disabling, and bilateral hearing loss and tinnitus, each separately rated as 10 percent disabling, for a combined 60 percent rating. 

2.  The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2011, prior to the initial RO decision in this matter, which addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim for TDIU, and of his and VA's respective duties for obtaining evidence. 

Next, VA has a duty to assist the Veteran in the development of his claim.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and post-service treatment records.  The Veteran was afforded VA examinations relevant to his claim.  During October 2011 and June 2012 telephone contacts with VA, the Veteran explicitly stated that he had no further evidence.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Here, the Veteran is currently service-connected for residuals of cold injury to the lower extremities, with each extremity rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  Applying the bilateral factor for the cold injury residuals affecting the lower extremities, his combined disability rating is 60 percent.  38 C.F.R. § 4.26.  Although the Veteran's cold injury residuals affecting the lower extremities meet the 40 percent or more threshold when considered as a single disability pursuant to the bilateral factor, the Veteran does not have a combined disability rating of 70 percent or more.  Instead, his combined disability rating is only 60 percent.  Thus, he does not meet the schedular criteria and a TDIU on a schedular basis is not warranted.  38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Board finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  In this regard, the Veteran himself has not specifically alleged that his service-connected cold injury residuals, bilateral hearing loss, and tinnitus, render him unemployable.  Instead, in a written statement received in October 2011, as it pertains to employability, the Veteran stated that "I can hardly take care of myself...as I am 88 years of age."  

Nor does the record otherwise show that service-connected disabilities have rendered him unemployable.  On the contrary, the Veteran reported to an August 2011 VA examiner that he retired from General Motors in October 1976 by reason of age or duration of work.  That examiner found no effects of the Veteran's cold injury residuals on his occupational functioning and, in an October 2011 addendum, the examiner stated that the Veteran's cold injury residuals did not render him unemployable.  The examiner noted in the August 2011 examination report and October 2011 addendum that the Veteran was able to maintain gainful employment for 31 years at the same company after cold injury service and therefore, the cold injury residuals did not appear to affect his ability to maintain gainful employment prior to retirement. 

In the same vein, during VA examinations in May 2011 and August 2012, the Veteran explicitly denied that his cold injury residuals had any impact or adverse effect on his work, and both of those examiners similarly found no effects of the cold injury residuals on the Veteran's usual occupation or ability to work.  The Veteran further reported to the August 2012 VA examiner that he had received no treatment for his cold injury issues since service, had not discussed any cold injury problems with his current doctors, and was not receiving treatment for any problems that he believes are related to the cold injuries.

Regarding hearing loss and tinnitus, an August 2010 VA examiner noted some effects on occupational functioning in the form of difficulty hearing speech in the presence of noise; however, that examiner did not indicate that the Veteran was unemployable due to those disabilities.  Moreover, a subsequent September 2011 VA examiner found no significant effects on the Veteran's occupation and determined that the Veteran's ability to work at present would not be impaired 
with the aid of amplification, where verbal communication is a primary factor of employment.  Significantly, the Veteran has not alleged that his bilateral hearing loss or tinnitus interfere with his ability to obtain or maintain employment.

In light of the foregoing evidence, which does not show that the Veteran is unemployable as a result of his service-connected disabilities, the Board finds that extraschedular referral under 38 C.F.R. § 4.16(b)  is not warranted. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


